 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Scott Strobel, et al.,                          No. CV-17-01578-PHX-ESW
10                  Plaintiffs,                      ORDER
11   v.
12   Pinal County Sheriff's Office, et al.,
13                  Defendants.
14
15          On May 8, 2018, the Court granted Defendants’ “Motion to Stay Proceedings
16   Pending Outcome of Interlocutory Appeal” (Doc. 31).            (Doc. 39).   The Court
17   subsequently ordered Defendants’ “Partial Motion to Dismiss Second Amended
18   Complaint” (Doc. 33) and Defendants’ “Motion for A.R.S. § 12-821.01(G) Hearing”
19   (Doc. 34) withdrawn with leave to refile once the interlocutory appeal has concluded.
20   (Doc. 41).     The docket reflects that the appellate proceeding has been voluntarily
21   dismissed pursuant to the parties’ stipulation. (Doc. 43). Accordingly,
22          IT IS ORDERED lifting the stay in this matter.
23          IT IS FURTHER ORDERED that the deadline for refiling Defendants’ “Partial
24   Motion to Dismiss Second Amended Complaint” (Doc. 33) and Defendants’ “Motion for
25   A.R.S. § 12-821.01(G) Hearing” (Doc. 34) is April 1, 2019.
26          Dated this 8th day of March, 2019.
27
28
